Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, selectively sliding the two first straps through a respective loop of the plurality of loops so as to secure one or more bulky objects against a torso of a human user (for clarity, the specification indicates that FIG. 1 and FIG. 3 shows this, but FIG. 1 clearly does not have the straps slide through the loops 14, which are used as handles; and FIG. 3 only shows the two straps wrapped around an object and connected together, and do not show them slid through the loops and sliding the straps through 14 should result in additional loops of the strap around the object and/or an angling of the straps that is not shown in FIG. 3), wrapping each of the two first straps and the second straps around said torso, and wrapping the second straps around said torso (FIG. 1 shows the straps wrapped around the shoulders rather than the torso), and sliding the first straps through the loops in addition to wrapping the first straps around the torso must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: it does not disclose sliding the first straps through the loops in addition to sliding the first loops around the torso and also does not disclose wrapping each of the two first straps and the second straps around the torso.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claim 2  
Although the specification generally recites that the two first straps and the second straps wrap around a torso of a human user, the specification later indicates that only the two first straps or only the second strap wraps around the torso when securing an object, and so the subject matter of simultaneously wrapping both the first straps and the second strap(s) around the torso is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
With Respect to Claim 5 
The specification does not disclose sliding the first straps through a respective loop in addition to wrapping each of the first two straps around the torso, and so this subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With Respect to Claims 3-4 and 6-7  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 2  
It recites the limitation "the second straps".  There is insufficient antecedent basis for this limitation in the claim as only one first strap is previously recited. For the purposes of Examination on the merits, Examiner takes it to be a typo and to mean “the second strap”. 

	The remainder of this office action is based on the invention as best understood by the Examiner.
With Respect to Claim 8 
It recites the limitation "the second straps".  There is insufficient antecedent basis for this limitation in the claim as only one first strap is previously recited. For the purposes of Examination on the merits, Examiner takes it to be a typo and to mean “the second strap”. 
With Respect to Claims 3-4 and 9-10  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2016/0100671 to Zets (Zets) in view of U.S. Patent #6,427,886 to Essex (Essex).
With Respect to Claim 1  
Zets discloses a method of carrying bulky objects, comprising the steps of: providing a carrying device comprising: a first strap (22), each first strap extending between opposing first ends and including an adjustment buckle (23) to allow for adjusting the length of the strap; a second strap (26) extending between opposing second ends and including an adjustable attachment mechanism to allow for adjusting the length of the strap ([0019]); each first strap joined to the second strap (via loop 30) between the ends of the second strap and the ends of the first strap; and a plurality of loops (noting the other loops 30) spaced apart along the second strap; and selectively sliding the two first straps through a respective loop of the plurality of loops so as to secure one or more bulky objects against a torso of a human user ([0017-0018] disclose that the loops allow 26 to shift back and forth relative to 22, it is Examiner’s position that the ordinary movement via loops is sliding or alternately to the degree that some other movement might be possible it is obvious to have it be sliding, and the attachment via the loops forms the structure which secures the bulky object 21 against a torso of a human use, see FIG. 1 and disclosure); but does not disclose two first straps, each first strap having first complementary connectors adapted to removably connect and to adjust the length of each first strap, and does not disclose what adjustment mechanism is used for the second strap and so does not disclose the second strap having second complementary connectors adapted to removably connect and to adjust the length of the second strap.

	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Essex, to add a second first/horizontal strap (22) in order to provide additional stability to the bulky object held by the carrier and/or to hold larger bulky objects in place, and/or as doing so constitutes at most a mere duplication of parts which does not patentably distinguish over the prior art (MPEP 2144.04). It would further have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Essex, to use a pair of adjustable buckles/connectors (108, 110) on the ends of straps (22) in order to allow for removably attaching the ends together for ease of attachment and removal of objects from the carrier, as a mere selection of an art appropriate adjustment buckle/connector structure to use, and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04) (to the degree that Zets does not explicitly state that the strap has two ends, although typical slide buckles like those shown usually have straps with two ends that removably connect via the slide buckle).
With Respect to Claim 8  
The method of claim 1, further comprising wrapping the second straps around said torso (see FIG. 1).  
With Respect to Claim 9  
The method of claim 8, further comprising selectively adjusting the second complementary connectors in such a way that there is fifty percent or less slack in each of the second strap wrapped around said torso (it is disclosed as being adjusted to suit a particular user, which inherently indicates that there be fifty percent or less slack; alternately to the degree that there might be away to adjust it and have more slack, it would have been obvious to have 50 percent or more slack as a mere selection of an art appropriate length to choose or at most a mere change in size/proportion which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A))).  
With Respect to Claim 10  
The method of claim 9, further comprising connecting the second complementary connectors (as they are standard quick release adjustment buckles, they are connected together to form the loop as shown in FIG. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734